PER CURIAM
Defendant appeals from his conviction on one count of sexual abuse in the second degree, ORS 163.425, and assigns error solely to the trial court’s imposition of a compensatory fine of $2,000. In particular, defendant contends that the record does not support findings that the victim suffered economic damages as required by ORS 137.101 and ORS 137.103. The state concedes the asserted error and, on review of the record, we determine that that concession is well founded. See State v. Snyder, 220 Or App 440, 186 P3d 324 (2008); State v. Donahue, 165 Or App 143, 145, 995 P2d 1202 (2000).
Remanded for resentencing; otherwise affirmed.